Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: A computer-implemented method, comprising:
instructing placement of a receipt receptacle containing one or more unseparated or unsorted items on a case shuttle;
receiving an order for a first item of the one or more unsorted items;
in response to receiving the order, instructing movement, using a first mobile drive unit, of the case shuttle to a pick station;
instructing transfer of the first item from the receipt receptacle to an order receptacle at the pick station; and
instructing movement of the order receptacle with the first item to an order shuttle configured to be moved by a second mobile drive unit to a shipping station, as claimed.

Relative to claim 7, the prior art does not disclose: a computer-implemented method, comprising:
instructing movement of a plurality of receipt receptacles to a plurality of case shuttles without separating or sorting items contained in at least one receipt receptacle of the plurality of receipt receptacles such that the at least one receipt receptacle contains unseparated or unsorted items;
for the at least one receipt receptacle, obtaining information about the unseparated or unsorted items contained therein;
selecting the at least one receipt receptacle from the plurality of receipt receptacles based at least in part on at least one attribute of the obtained information regarding the unseparated or unsorted items contained in the at least one receipt receptacle;
instructing movement, by a mobile drive unit, of a case shuttle bearing the at least one receipt receptacle to a receiving station; and
instructing removal of an item from the at least one receipt receptacle based at least in part on information that identifies the item, as claimed.

Relative to claim 16, the prior art does not disclose: An inventory system comprising: 
a workspace defined within a facility;
a plurality of inventory holders configured to store items within the workspace; 
a plurality of order shuttles configured to store order receptacles containing items compiled to fulfill orders for items;
a plurality of mobile drive units, at least some of the mobile drive units are configured for moving the inventory holders, at least some of the mobile drive units are configured for moving the order shuttles; and
a management module configured to:
instruct movement of a receipt receptacle from a shipping vehicle to an inventory holder without separating items contained in the receipt receptacle;
instruct movement, by a first mobile drive unit, of the inventory holder bearing the receipt receptacle to a storage area of the workspace;
receive an order for an item contained within the receipt receptacle; 
in response to receiving the order, instruct movement, by a second mobile drive unit, of the inventory holder from the storage area to a pick station; and
instruct removal of the item from the receipt receptacle and placement of the item in an order receptacle, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651